DETAILED ACTION

Election/Restrictions
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/22.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0375634 to Suzuki et al. 
	Regarding Claim 13, Suzuki et al. teaches (Paragraphs 47-54) a method of etching silicon oxide comprising adsorbing organic amine, desorbing excess organic amine by supplying an inert gas (implicit from evacuation step of Paragraph 47 or step of supplying inert gas Paragraph 50) and etching by supplying a halogen gas (hydrogen fluoride).
Regarding Claim 14, Suzuki et al. teaches (Paragraph 34) organic amine compounds having the recited linear alkyl group.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0375634 to Suzuki et al. in view of US 2017/0029664 to Park et al.
Regarding Claim 1, Suzuki et al. teaches (Paragraphs 47-54) a method of etching silicon oxide comprising adsorbing organic amine, desorbing excess organic amine compound gas from the substrate (evacuation step of Paragraph 47 or step of supplying inert gas Paragraph 50) and etching by supplying a halogen gas (hydrogen fluoride).  Suzuki et al. does not expressly teach the silicon oxide is embedded in a recess of a substrate having a plurality of recesses having different opening sizes. However, etching silicon oxide selectively from recesses having different sizes is well known in the semiconductor art. For example, Park et al. teaches etching silicon oxide selectively from recesses having different sizes (See Figures 5 and 6 and related discussion). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to etch the oxide of Park et al. using the selective oxide etching method of Suzuki et al. with predictable results. 
Regarding Claim 2, Suzuki et al. teaches adsorbing the organic amine compound gas and the selectively etching the oxygen-containing silicon film are performed at different timings (second embodiment).	
	Regarding Claim 3, Suzuki et al. teaches a cycle including the adsorbing the organic amine compound gas, the desorbing the excess of the organic amine compound gas, and the selectively etching the oxygen-containing silicon film in this order is repeatedly performed (Paragraph 54).
Regarding Claim 4 and 8, Suzuki et al. teaches the desorbing the excess of the organic amine compound gas includes supplying a purge gas to purge an interior of a processing container in which the substrate is stored (implicit from evacuation step of Paragraph 47 or step of supplying inert gas Paragraph 50). 
Regarding Claims 5, 6 and 11, Suzuki et al. teaches the recess is formed by a silicon nitride material (145).
Regarding Claims 7 and 12, Suzuki et al. teaches the organic amine compound gas is a gas of a compound having a linear alkyl group represented by CnH2n+1, wherein n is an integer of 4 or more (Paragraphs 32-36).
Regarding Claim 9, Suzuki et al. teaches the evacuation is optional (Paragraph 47) and therefore teaches after the adsorbing the organic amine compound gas, the desorbing the excess of the organic amine compound gas and the selectively etching the oxygen-containing silicon film are optionally performed in parallel, and the desorbing the excess of the organic amine compound gas includes supplying only the etching gas, among the organic amine compound gas and the etching gas, to the substrate since the processes are alternated.
Regarding Claim 10, Suzuki et al. teaches (Paragraphs 27-46) the adsorbing the organic amine compound gas and the selectively etching the oxygen-containing silicon film are performed in parallel (first embodiment).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0351418 to Hsu et al. teaches a method for selectively etching silicon oxide. A surface reaction phase is provided comprising flowing a surface reaction gas comprising hydrogen, nitrogen and fluorine containing components to form silicon oxide into a compound comprising silicon, hydrogen, nitrogen, and fluorine, forming the surface reaction gas into a plasma, and stopping the flow of the surface reaction gas. The surface is wet treated to remove the compound.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716